El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
José D. Riera y la mercantil demandada celebraron nn •contrato por virtud del cual cierto tabaco comprado por Eiera en Santo Domingo y trasladado por él a Puerto Rico •debería venderse por la demandada en España sobre la base de Pacer los gastos de por mitad y obtener y partir las uti-lidades en la misma proporción.
Realizado el negocio pero pendiente aún de liquidarse, murió Riera, adjudicándose a su viuda la demandante su par-ticipación en el mismo. Pidió la demandante a la deman-dada que le rindiera cuentas. Lo hizo al fin la demandada y no conforme con ellas la demandante inició este pleito. 'Trabada la contienda se sometió su decisión a arbitraje. El dictamen rendido fué anulado, y ambas partes sometieron a la corte la siguiente estipulación:
“Que esta Hon. Corte con fecha 30 de junio de 1930, dictó re-solución declarando nulo y sin ningún valor ni eficacia, el informe o dictamen rendido por los árbitros en este caso en 29 de junio de 1929 quedando las partes en libertad de someter el asunto a los *298mismos árbitros, o a otros distintos para que procedan a investigar-la cuestión a ellos sometida, siguiendo el debido procedimiento de ley, dando a las partes citación y audiencia para intervenir en la investigación y ajustándose los árbitros, en cuanto al cómputo de-intereses se refiere, a lo dispuesto en el artículo 1557 del Código Civil y a la jurisprudencia establecida en el caso de Central Pasto Viejo v. Aponte, 34 D.P.R. 890.
“Que esta decisión fué notificada a las partes en 30 de junio de 1930, y es firme por no haberse interpuesto recurso alguno contra la misma para ante el Tribunal Supremo de Puerto Rico.
“Que no deseando las partes someter de nuevo el caso a los mis-mos árbitros, se han puesto de acuerdo, en cuanto al nombramiento de nuevos árbitros que resuelvan la cuestión, y así la demandante-propone como árbitro suyo a Don Rafael Paonessa, sin objeción al-guna de la parte demandante.
“P-OR todo lo que, la demandante y la demandada solicitan de esta lion. Corte se sirva impartirle su aprobación a la presente es-tipulación y nombrar árbitros en esta cuestión a Don Rafael Pao-nessa y Don José Díaz Miró, para que estudien y resuelvan el pre-sente caso, ajustándose a la resolución de esta Hon. Corte de fecha 30 de junio de 1930, de que antes se hace referencia.”
' Por orden, de agosto 18, 1930, la corte aprobó la estipu-lación. En febrero 24, 1931, rindieron su informe los árbi-tros. Lo impugnó la demandada en marzo 9, 1931, y en 22 de abril siguiente la corte declaró sin lugar la impugnación, y aprobó el informe, registrándose sentencia de conformidad.
Es contra esa sentencia que la parte demandada inter-puso el presente recurso de apelación, señalando en su ale-gato dos errores, uno cometido a su juicio por la corte al declarar que la demandada no tenía derecho a cobrar inte-reses por las sumas adelantadas por ella en la parte que de-bió suplir al acopio común de la sociedad el Sr. Riera, y el otro al imponerle el pago de las costas del litigio.
En la liquidación del negocio la demandada cargó a la demandante $4,733.59 por concepto de intereses sobre los $11,883.24 a que ascendió el cincuenta por ciento de los gas-tos de embarque de Puerto Rico a España que la deman-dada pagó y cuya cantidad debió satisfacer el Sr. Riera al *299originarse dicho gasto, y abonó a la demandante la suma de $1,330.37 por concepto de intereses sobre los $3,346.84 a que ascendió el cincuenta por ciento de los gastos de em-barque del tabaco de Santo Domingo a Puerto Rico que el Sr. Riera suplió de su peculio.
En el informe arbitral aprobado finalmente por la corte, se eliminó el pago de intereses, sobre la base de que no ha-biéndose pactado, no podían cobrarse, de acuerdo con la es-tipulación aprobada' por la "corte. La decisión de los árbi-tros y la sentencia dejaron así un margen de $3,403.22 a favor de la demandante y es de ello de lo que se queja la de-mandada.
Para sostener que se trataba de una sociedad civil de ga-nancias conforme al artículo 1567 del Código Civil Revisado que prescribe que “La sociedad es un contrato por el cual dos o más personas se obligan a poner en común, dinero, bienes o industria, con ánimo de partir entre sí las ganan-cias.”, y que en tal virtud el aplicable no es en cuanto al pago de intereses el artículo 1657 de dicho código sino el 1584 que expresamente dispone que “El socio que se ha obligado a aportar una suma en dinero y no la ha aportado, es de derecho deudor de los intereses desde el día en que debió aportarla, sin perjuicio de indemnizar además los da-ños que hubiese causado.”, invoca la demandada los hechos tales como los narra la misma demandante en su demanda, a saber:
“Que en el mes de octubre de 1916, Don José Dimas Riera y Ci-íuentes y la mercantil aquí demandada, Sucesores de L. Villamil y Compañía, convinieron en realizar, asociados, un negocio de com-pra y venta de tabaco para bacer la compra de dicha mercancía en Santo Domingo, y la venta de la misma en España, y sobre la base de hacer los gastos de por mitad cada uno de los socios, y obtener y partir las utilidades en la misma proporción.”
En su alegato la parte apelada sostiene que siendo ambas partes comerciantes y puramente mercantiles los fines para los cuales se asociaron, no puede alegarse que constituyeran *300una sociedad civil, ni aún una verdadera sociedad mercantil, sino a lo sumo nna sociedad accidental de cuentas en parti-cipación — artículos 239 a 243 del Código de Comercio — refi-riéndose a la cual dice el Tribunal Supremo de España en sentencia de abril 8, 1897:
“Lo que caracteriza la Sociedad accidental o de cuentas en par-ticipación, y la distingue de las compañías mercantiles, propiamente tales, es que por aquélla no se crea una persona jurídica con razón social determinada, sino que cada interesado, o el gestor del nego-cio, según los casos, contrata y se obliga en su nombre, comprome-tiendo su propio crédito personal dentro de las condiciones estipu-ladas, y sin perjuicio de los pactos que se establezcan para la dis-tribución de ganancias o pérdidas; y estimándolo así la Sala sen-tenciadora, no infringe los artículos 354 al 357 del Código de Comercio de 1829. El Código no previene solemnidad alguna para la formación de la mencionada Sociedad.” 81 J. C. 673.
La cuestión que así se plantea es interesante y a nues-tro juicio si bien es aparente que no se trata de una socie-dad civil sino más bien de una de cuentas en participación, no está desprovista de razón la contención de la apelante en cuanto al pago de intereses. Por lo menos parece equi-tativa.
No podemos, sin embargo, decidirla, porque, como sos-tiene la parte apelada en su alegato, el hecho de que el nuevo laudo arbitral debería rendirse sobre la base de que el caso en cuanto al cómputo de intereses se regiría por el artículo 1657 del Código Civil, fué aceptado por la parte apelante. Así consta en verdad de la estipulación de ambas partes que dejamos transcrita y que fué aprobada por la corte sirviendo de base al clictamen de los árbitros y a la sentencia de la corte.
Resta sólo considerar la cuestión de las costas. He-mos examinado los autos y tratado de penetrar en la acti-tud de ambas partes y no estamos en condiciones de afirmar que la corte de distrito abusara de su discreción al imponer las costas a la demandada.

Bebe confirmarse la sentencia recurrida.